Citation Nr: 1705634	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

Although additional evidence since the most recent RO adjudicative decision has been entered into the record, the Veteran submitted a waiver of RO consideration in September 2016.


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that any current tinnitus was incurred in or related to noise exposure incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See September 2011 VCAA correspondence and September 2016 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d).  

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran did provide additional medical files in conjunction with the hearing, but he submitted a waiver of RO consideration of these files.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.  

The Veteran underwent a VA audiological examination in December 2011.  The December 2011 examination provided a nexus opinion and was accompanied by an adequate discussion of the facts and a supportive rationale predicated on the pertinent clinical history of the case.  The examiner also considered the Veteran's claims file, which included the Veteran's contentions that he was exposed to loud ship engine noise as part of his regular duties without hearing protection.  Thus, the December 2011 examination report and nexus opinion is deemed to be adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).    

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381 ("absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran").  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus has been held to be an organic disease of the nervous system within the definition of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) ("§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, tinnitus is a qualifying chronic disease.  Service connection via the demonstration of continuity of symptomatology must be considered in the present case.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran testified that he served as an interior communications electrician on a small ship.  This history is corroborated by his DD Form 214, which lists 7-95.100 as the Veteran's related civilian occupation (electrician apprentice).  In this regard, he indicated that he was stationed for eight hours a day at the main engine control, that this area was loud, and that he was not provided with hearing protection.  His assertion is that, essentially, his current tinnitus is etiologically related to his in-service exposure to this acoustic trauma.  

The Veteran is competent to state that he suffers from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("Regarding such lay evidence, the appellant is competent to so testify because ringing in the ears is capable of lay observation.").  Such meets the requirements of Shedden element (1).

As for Shedden element (2), in-service incurrence, the Veteran's service treatment records do not reflect complaints of tinnitus during service.  However, he is deemed competent to report in-service noise exposure.  That exposure is also credible based on his military occupational specialty.  Thus, Shedden element (2) has been met.

Turning to Shedden element (3), nexus, the Veteran testified that his tinnitus first became noticeable around the 1970s.  See September 2016 Travel Board hearing transcript.  The Veteran provided records of audiological testing from 1979 to 2001, but these records contain pure tone test results that do not mention tinnitus.  

The Veteran was afforded a VA audiological examination in December 2011.  The VA examiner noted that Veteran reported recurrent tinnitus, but could not recall when it began.  The examiner concluded that the tinnitus was less likely than not caused by or a result of active duty noise exposure because the records indicated that the Veteran's hearing had not changed significantly since entrance to the Navy.  

The Board has considered the evidence discussed above and finds that the weight of the evidence is against the Veteran's claim for VA compensation for tinnitus.  In particular, Shedden element (3) requires a causal relationship between the tinnitus and the in-service acoustic trauma.  There is no evidence demonstrating a diagnosis of tinnitus during active duty.  In addition, as noted, the Veteran testified that the tinnitus did not become noticeable until around the 1970s.  Because this was more than a year after his 1964 discharge, service connection cannot be established on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Nor can service connection be established under a continuity of symptomatology theory as the Veteran did not first begin to experience symptoms until years after service.  38 C.F.R. § 3.303(b).  

For direct service connection, the opinion presented in the December 2011 VA audiological examination determined that there was no nexus between the Veteran's current tinnitus and his active service, predicated on the rationale that Veteran's consistent hearing acuity results on objective audiometric testing before and after service indicated that the noise exposure that the Veteran experienced in service did not have an actual disabling impact.  Together with the Veteran's testimony that his tinnitus did not become noticeable until around the 1970s, the preponderance of the evidence weighs against a finding of a causal relationship between any in-service acoustic trauma and the Veteran's tinnitus.  

Consideration has been given to the Veteran's statements and testimony that he was exposed to loud engine room noise without hearing protection and that it was this exposure that resulted in his tinnitus.  Although the Veteran is competent to describe the noise exposure and to identify the existence and initial onset of tinnitus, he is not a medical professional.  Where, as here, the onset of the tinnitus is several years removed from the noise exposure, the connection between the two is not amenable to mere lay comment.  Accordingly, the Veteran's conclusion that the tinnitus is related to his service is not a competent causal opinion.  Even assuming that the Veteran's statements were competent to provide an etiological opinion in this case, however, the Board places greater weight on the opinion given by the VA examiner.  This is because the VA examiner has greater training in audiology than the Veteran, and the VA examination provided a rationale that included the available audiological testing from service whereas the Veteran did not provide a rationale for his opinion.  The evidence indicates that the Veteran's tinnitus is less likely than not related to service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  Service connection for tinnitus must therefore be denied. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


